           Case 3:21-cv-00391-MEM-DB Document 16 Filed 04/15/21 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 JEAN EROLE OSCAR                          :

           Petitioner                      :    CIVIL ACTION NO. 3:21-0391

      v.                                   :         (JUDGE MANNION)

                                           :
 WARDEN, USP-THOMSON,
                                           :
           Respondent


                                  MEMORANDUM

I.         Background

           Petitioner, Jean Erole Oscar, an inmate confined in the United States

Penitentiary, Thomson (USP-Thomson), Illinois, filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1). Along with his

petition, Oscar filed a motion for leave to proceed in forma pauperis.

Petitioner seeks immediate release, claiming “factual innocence”. Id.

           For the reasons outlined below, the petition will be transferred to the

United States District Court for the Northern District of Illinois.



II.        Discussion

           The statute governing jurisdiction over writs of habeas corpus provides

that writs may be granted by “the district courts ... within their respective
      Case 3:21-cv-00391-MEM-DB Document 16 Filed 04/15/21 Page 2 of 3



jurisdictions.” 28 U.S.C. §2241(a). In Rumsfeld v. Padilla, 542 U.S. 426

(2004), the United States Supreme Court noted that the phrase “within their

respective jurisdictions” means that a writ of habeas corpus acts not upon

the prisoner, but upon the prisoner’s custodian, and that only those courts

with jurisdiction over the custodians, that is, those courts within the “district

of confinement,” may issue the writ. Padilla, 544 U.S. at 442-44. The Third

Circuit has held that “[i]t is the warden of the prison or the facility where the

detainee is held that is considered the custodian for purposes of a habeas

action.” Yi v. Maugans, 24 F.3d 500, 507 (3d Cir.1994). Thus, a §2241

petition must be presented to “the district court in the United States District

where the petitioner is incarcerated.” United States v. Allen, 124 Fed. Appx.

719, 721 (3d Cir. Feb.11, 2005) (citing Barden v. Keohane, 921 F.2d 476,

478-79 (3d Cir.1990)).

      Here, Petitioner is confined in USP-Thomson, which is located within

the jurisdiction of the United States District Court for the Northern District of

Illinois. As such, in accordance with 28 U.S.C. §2241(a), the proper venue

for this case is the Northern District of Illinois, where Petitioner and his

custodian are located.

      A court may transfer any civil action for the convenience of the parties

or witnesses, or in the interest of justice, to any district where the action might



                                       -2-
        Case 3:21-cv-00391-MEM-DB Document 16 Filed 04/15/21 Page 3 of 3



have been brought. 28 U.S.C. §1404(a) and 1406(a)1; See also, Braden v.

30th Judicial Circuit of Kentucky, 410 U.S. 484 (1973). Because habeas

proceedings are generally considered civil in nature, see Hinton v. Braunskill,

481         U.S.    770,       776       (1987),        the      term       “civil     action”

includes habeas petitions. Parrott v. Government of Virgin Islands, 230 F.3d

615, 620 (3d Cir. 2000).

        Accordingly, this court will sua sponte transfer the above captioned

action to the United States District Court for the Northern District of Illinois.

        A separate Order will be issued.


                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
DATE: April 15, 2021
210391-01




1Section 1406(a) provides that when a case has been filed in an improper venue, a district
court “shall dismiss, or if it be in the interest of justice, transfer such case to any district
or division in which it could have been brought.” See 28 U.S.C. §1406(a). Similarly,
§1404(a) grants district courts discretion to transfer cases, “in the interest of justice,” to a
district where the case might have been brought. See 28 U.S.C. §1404(a).
                                             -3-
